Citation Nr: 1105512	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-20 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection under the provisions of 38 
U.S.C § 1151 for tonsil cancer (also claimed as neck/throat 
cancer), as a result of VA treatment for hepatitis C (HCV).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to January 
1964.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio.  Jurisdiction 
over the Veteran's case was subsequently transferred to the St. 
Petersburg, Florida RO.

In August 2010, the Board requested an opinion from an 
independent medical expert (IME) pursuant to 38 C.F.R. § 
20.901(d) (2010).  An IME opinion was received in September 2010 
and incorporated into the record.  The Veteran and his 
representative were provided a copy of the IME opinion and given 
a 60 day period to respond.  In November 2010, the Veteran 
responded with the submission of additional evidence and 
expressly waived his right to have the appeal remanded to the AOJ 
for review of such evidence.  

The Veteran also submitted additional evidence in November 2010 
without a waiver.  Normally, absent a waiver, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the RO. Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, 
the records are not pertinent to the issue on appeal because 
although the records show treatment for the Veteran and contain 
an opinion regarding HCV, the records do not relate to the 
question of whether the HCV treatment resulted in tonsillar 
cancer, nor did it address whether the Veteran suffered 
additional disability as a result of VA treatment in relation to 
his § 1151 claim.  Consequently, a remand is not necessary.

A videoconference hearing before a Veterans Law Judge was held in 
December 2006.  Another videoconference hearing was held before 
another Veterans Law Judge in May 2010.  Transcripts of both 
hearings have been associated with the claims file.

Based on the foregoing, the instant decision will be signed by a 
panel including each Judge that presided over a hearing. See 38 
C.F.R. § 20.707 (2010).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hepatitis C has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See Additional Evidence Submitted by 
Veteran on November 11, 2010.  Therefore, the Board does 
not have jurisdiction over the claim which is referred to 
the AOJ for appropriate action.


FINDINGS OF FACT

The competent probative medical evidence of record does not show 
that the Veteran has a qualifying additional disability in the 
form of tonsil cancer (also claimed as neck/throat cancer), as a 
result of VA treatment for hepatitis C (HCV).  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for tonsil cancer (also 
claimed as neck/throat cancer), as a result of VA treatment for 
hepatitis C, are not met. 38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in December 2003.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

However, the Board acknowledges that the VCAA notice letter did 
not include explanation to a claim based on § 1151. 

In any event, the Board is satisfied that the content error did 
not prejudice the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).  That is, the record 
reflects that the Veteran had actual knowledge of precisely what 
evidence he would need to submit to substantiate his claim. See 
Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) 
(notice error not prejudicial when claimant has actual knowledge 
of the evidence needed to substantiate claim); Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
was necessary to substantiate his or her claim.).  In this 
regard, the Veteran has demonstrated that he has knowledge of 
what it takes to substantiate a claim under § 1151.  For example, 
at his May 2010 hearing before the undersigned, the Veteran 
testified to the effect that his HCV treatment was negligent and 
that it caused him to develop cancer (i.e., additional 
disability).  There are numerous other statements of record to 
this effect.  

Furthermore, the Board concludes that a reasonable person in the 
Veteran's position would have known from the information he 
received what he was required to submit in order to substantiate 
his claim. See Mlechick, 503 F.3d at 1344 (VCAA notice error not 
prejudicial when a reasonable person could be expected to 
understand from the notice what was needed).  That is, the May 
2005 and May 2009 Supplemental Statements of the Case (SSOC) 
provided the Veteran with a summary of the pertinent evidence as 
to his § 1151 claim, a citation to the pertinent laws and 
regulations governing such claims, and a summary of the reasons 
and bases for the RO's decision to deny the claim.  Overall, the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his § 1151 claim. Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006). In short, there is no 
prejudice to the Veteran due to the lack of compliant VCAA 
notice.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, the Board notes that the RO provided the 
appellant with a March 2006correspondence that fully complied 
with Dingess.  Although this notice was furnished to the Veteran 
subsequent to the initial adjudication, the timing error is not 
prejudicial since the claim is herein denied and no effective 
date will be assigned.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice. See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination). See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, obtained a VA medical opinion and an IME, 
and afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

Applicable Laws and Regulations 

The Veteran essentially claims that VA was negligent in its 
treatment of his non-service connected hepatitis C.  In 
particular, he asserts that the Rebetron Therapy (Interferon + 
Ribavirin) used to treat the chronic hepatitis C caused his 
squamous cell carcinoma of the right tonsil.  At the very least, 
he believes the Rebetron Therapy (i.e., antiviral regimen) so 
substantially impaired his immune system that it led to the 
development of throat cancer.  

When a Veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death as the result of VA 
training, hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation shall be 
awarded in the same manner as if such disability or death were 
service connected. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2010).

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment. 38 C.F.R. § 3.361(b) (2010).  To establish causation, 
the evidence must show that the hospital care or medical or 
surgical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care or 
treatment and that the veteran has an additional disability does 
not establish cause. 38 C.F.R. § 3.361(c)(1) (2010).  Hospital 
care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress. 38 C.F.R. § 
3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent. Determinations of whether 
there was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32. Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent. 38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen. The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2010).

Facts 

In this case, the Veteran essentially claims that VA was 
negligent in its treatment of his non-service connected hepatitis 
C.  In particular, he asserts that the rebetron therapy 
(interferon + ribavirin) used to treat HCV caused his squamous 
cell carcinoma of the right tonsil.  At the very least, he 
believes that the rebetron therapy so substantially impaired his 
immune system that it led to the development of throat cancer.  

The Veteran was diagnosed with HCV in 2000 and subsequently 
underwent intermittent treatment with alpha interferon and 
ribavirin therapy for the period from 2001 to 2003.  VA treatment 
records show that the Veteran was diagnosed with squamous cell 
carcinoma of the right tonsil in September 2003.   

In April 2009, a VA opinion was obtained in order to address 
whether the  Veteran's neck/throat cancer was related to VA 
treatment for his hepatitis C in the context of his 38 U.S.C.A. 
§ 1151 claim.  The VA physician, Dr. Sutton, opined that Rebetron 
treatment was "totally appropriate treatment for hepatic C."  
He also stated that Rebetron could have increased the chances of 
developing a malignancy; however, to say it caused the cancer was 
speculative.  He emphasized that Rebetron was the "treatment of 
choice for hepatitis C," but also stated that it was possible 
for the Rebetron to have impaired his immune system so the cancer 
would become more evident.  He ultimately concluded that the use 
of Rebetron treatment for HCV was appropriate treatment, and 
thus, there was no evidence of careless, negligence, lack of 
proper skill, error in judgment, or similar finding of fault on 
the part of VA in using such treatment.  Ultimately, he opined 
that there was no evidence of negligence on the part of VA.  

Dr. Finn, a VA physician, submitted a November 2009 letter on 
behalf of the Veteran.  He stated that, based on medical 
literature, the incidence of hepatitis C was significantly 
greater (10 to 20 times) in patients with squamous cell carcinoma 
of the head and neck.  While not conclusive of a cause/effect 
relationship, Dr. Finn opined that that the medical studies at 
least raised the possibility that a relationship exists.  

Dr. Finn also observed that Interferon, the drug used to treat 
hepatitis C, had been shown to "block the death receptor on some 
cells."  He opined that a cell which cannot "die or cannot be 
killed by the immune system would, in effect, be not much 
different than a 'cancer' cell, i.e., a cell that could continue 
to multiply itself outside the regulatory mechanisms that make up 
the immune system."  He ultimately concluded that the foregoing 
observations at least raised the possibility that the squamous 
cell carcinoma was as likely as not related to the presence of 
hepatitis C or the treatment directed toward its eradication.  

Given the complexity of this issue on appeal, the Board requested 
an Independent Medical Examiner (IME).  In September 2010, Dr. 
Shamdas, an oncologist, reviewed the claims file and concluded 
that it was "highly unlikely that the antiviral regimen used to 
the [Veteran's] hepatitis C infection caused the development of 
oropharyngeal cancer (tonsillar cancer)."  He further opined 
that the antiviral regimen used to treat the hepatitis C 
infection did not result in any additional disability "in the 
setting of oropharyngeal cancer."  In support of his 
conclusions, he stated that he was unable to find any conclusive 
evidence of a connection between the use of antiviral treatment 
for hepatitis C (alpha interferon and ribavirin) and the 
development of head and neck cancer.  He stated that he had 
reviewed the Veteran's medical records in detail, including those 
opinions rendered by two other VA physicians.  An extensive 
review of the literature had also been accomplished.  Dr. Shamdas 
concluded that, in all likelihood, the most important causal 
factor in the Veteran's head and neck cancer was his former 
exposure to tobacco.  

Dr. Finn again submitted a letter on behalf of the Veteran in 
November 2010.  He noted that the hepatitis C virus was 
discovered in 1989 and that within a few years of its discovery, 
an increasing number of scientific articles had linked the 
presence of HCV to a number of serious extrahepatic illnesses, 
including malignant lymphoma.  Based on the foregoing, he stated 
that the Veteran's history of tobacco exposure and his history of 
HCV were both as likely as not related to the malignancy he 
ultimately developed.  While Dr. Finn clearly offered etiology 
opinions regarding HCV and throat cancer, he made no reference to 
the antiviral regimen used to treat the Veteran's HCV.  

Analysis 

In determining whether the Veteran is entitled to service 
connection under the provisions of 38 U.S.C § 1151 for throat 
cancer, the Board will first address the issue of "qualifying 
additional disability."  In this regard, the Board notes that 
the record contains two differing medical opinions regarding 
whether an additional disability (i.e., throat cancer) exists.  
Several considerations must be addressed in cases where there are 
competent but conflicting medical opinions.

First, the Board may only consider independent medical evidence 
to support its findings and may not provide its own medical 
judgment in the guise of a Board opinion. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, however, 
favor the opinion of one competent medical professional over that 
of another so long as an adequate statement of reasons and bases 
is provided. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely depends 
upon the extent to which such an opinion was based on a thorough 
review of a Veteran's medical history, as contained in his claims 
file.  In cases where an examiner who has rendered a medical 
opinion has not had an opportunity to review the Veteran's 
medical records, the medical opinion's probative value is 
substantially limited. See Miller v. West, 11 Vet. App. 345, 348 
(1998) (bare conclusions without a factual predicate in the 
record are not considered probative); Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).

In this regard, the Board is aware that the United States Court 
of Appeals for Veterans Claims (Court) has recently held that 
"[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes to the probative value to a 
medical opinion."  In this regard, the Court in Nieves-Rodriquez 
did not find such a review of medical records in the claims file 
to be irrelevant in terms of determining the probative value of 
an opinion.  Rather, the Court clarified that the claims file "is 
not a magical or talismanic set of documents, but rather a tool 
to assist VA examiners to become familiar with the facts 
necessary to form an expert opinion to assist the adjudicator in 
making a decision on a claim."  There are other means by which a 
private physician can become aware of critical medical facts, 
notably by treating the claimant for an extended period of time. 
See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, the fact that a Veteran has received regular treatment 
from a physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the Court has declined to 
adapt a "treating physician rule" under which a treating 
physician's opinion would presumptively be given greater weight 
than that of a VA examiner or another doctor. See Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. 
App. 467-471-3 (1993).

Again, the record contains two differing medical opinions with 
respect to the issue of additional disability.  On the one hand, 
the IME specifically stated that it was "highly unlikely" that 
the antiviral regimen used by VA to treat the Veteran's HCV 
caused the throat cancer and that such treatment resulted in no 
additional disability in the form of oropharyngeal cancer.  

Dr. Finn's November 2009 letter appears to suggest the contrary - 
i.e., that additional disability does exist in the form of 
oropharyngeal cancer.  Indeed, Dr. Finn stated that there was a 
distinct "possibility" that the squamous cell carcinoma was at 
least as likely as not related to either the presence of 
hepatitis C or even the treatment directed toward its eradication 
(i.e., alpha interferon and ribavirin).  

The Board finds the opinion of the September 2010 IME to  be more 
probative as to the issue of additional disability than the 
opinion of Dr Finn for the following reasons.  First, the 
September 2010 opinion was proffered by a specialist, and in 
particular, an oncologist - a physician who is qualified to 
study, diagnose, and treat cancerous tumors.  Although Dr. Finn 
is the Veteran's primary care physician, there is no indication 
in the record that Dr. Finn possesses any such qualifications or 
is otherwise a specialist in the field of oncology.  Given Dr. 
Shamdas' medical specialty, the Board finds that the IME is 
highly qualified to opine as to the etiology of oropharyngeal 
cancer. 

Secondly, while Dr. Finn opined, in essence, that there was a 
link between the Veteran's HCV treatment and subsequent squamous 
cell carcinoma, his medical conclusion was couched in terms of 
speculation.  Indeed, he stated that the "possibility" of a 
link was raised, and that the squamous cell was either related to 
the presence of HCV or the treatment directed toward its 
eradication (emphasis added).  On this point, Dr. Finn appears to 
equivocate with respect to true etiology of the oropharyngeal 
cancer.  In this regard, service connection may not be based on a 
resort to speculation or remote possibility. 38 C.F.R. § 3.102. 
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a disability was deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that prisoner of war experience 
"could have" precipitated disability found too speculative).  The 
Court has held that such statements indicate a possibility, but 
not a probability, of a nexus. See also Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (physician's comment couched in terms 
of "may or may not" was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which 
does little more than suggest possibility of in-service causation 
is insufficient to establish service connection); Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (physician's statement that the veteran 
"may" have had pertinent symptoms also implied "may or may not" 
and was deemed speculative).

In this regard, the Board likewise assigns less probative value 
to the opinion of the April 2009 VA examiner who stated that it 
would be speculative to conclude that the HCV caused the 
Veteran's malignancy.  

On the other hand, the opinion provided by the IME is couched in 
no uncertain terms.  Indeed, Dr. Shamdas concluded that it was 
"highly unlikely" that the antiviral regimen used to treat the 
HCV caused tonsillar cancer.  Moreover, he unequivocally stated 
that the HCV infection did not result in any additional 
disability in the form of tonsillar cancer (emphasis added).  

Third, in support of his opinion, Dr. Finn points to several 
medical "reports" and other generalized observations regarding 
"cancer cells."  Indeed, while citing to no specific medical 
literature or "reports," he noted that Interferon had been 
shown to block the death receptor on some cells.  He went on to 
generally conclude that "a cell that cannot die or cannot be 
killed" is not much different than a "cancer" cell.  He then 
suggested a possible relationship between the Veteran's HCV 
treatment and squamous cell carcinoma.  

Briefly, articles and treatises tend to be general in nature and 
tend not to relate to the specific facts in a given Veteran's 
claim.  In the present case, the "medical literature" referred 
to by Dr. Finn appears to fall into this general category.  
Indeed, it broadly addresses "cancer cells" and the blockage of 
death receptors, but makes no specific references to HCV 
treatment and/or the subsequent development of oropharyngeal 
cancer.  Thus, as his opinion is based on generalized medical 
literature/observations (i.e., "cancer" cells, rather than 
oropharyngeal cancer and HCV treatments), the Board assigns less 
probative value to Dr. Finn's conclusion.  

On the other hand, Dr. Shamdas stated that he reviewed the 
medical literature and found no conclusive evidence of a 
connection between "the use of antiviral treatment for HCV and 
the development of head and neck cancer."  While he, too, refers 
only to "medical literature," his review of such literature was 
specific to the facts of the Veteran's claimed disability - 
again, the pertinent, initial inquiry here is whether the Veteran 
has additional disability (i.e., oropharyngeal cancer) caused by 
VA medical treatment or examination (i.e., alpha interferon and 
ribavirin).  The IME concluded that there was no additional 
disability and that there was no conclusive medical support to 
support link between HCV treatment and oropharyngeal cancer.  
Notably the IME then concluded that the most important causal 
factor in the Veteran's cancer was likely his exposure to 
tobacco.  Because of the specificity set forth in the IME, the 
Board assigns it more probative value. 

For the reasons outlined above, the Board finds that the opinion 
offered by the IME is more probative than the opinion provided by 
Dr. Finn as to the issue of additional disability.  Thus, as 
there is no additional disability, the Veteran's claim fails on 
that basis.

As the weight of the evidence of record is against a finding of 
additional disability due to VA treatment, the criteria for 
compensation under 38 U.S.C. § 1151 have not been met.  The Board 
further notes that in the absence of additional disability, no 
inquiry need be made as to carelessness, negligence, etc., on the 
part of VA or as to foreseeability.  The Board, observes, 
however, that the April 2009 VA examiner, Dr. Sutton, 
specifically indicated that he found no evidence of carelessness, 
negligence, lack of skill etc., on the part of VA, and that 
Rebetron treatment was a "totally appropriate treatment" for 
HCV.  

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his VA treatment for 
HCV and throat cancer, any such statements offered in support of 
the Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].

Further, the Veteran has submitted internet information.  While 
this data suggested an association between Ribavirin and cancer 
in general, as noted, the IME findings are more 
persuasive/probative.  Also, while the Board notes that medical 
treatise evidence can provide important support when combined 
with the pertinent opinion of a medical professional, there is no 
pertinent opinion of a medical professional. Similarly, medical 
treatise evidence could "discuss [] generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
objective facts." Mattern v. West, 12 Vet. App. 222, 229 (1999); 
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. 
App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In conclusion, for the reasons and bases expressed in detail 
above, the Board finds that the Veteran's oropharyngeal cancer 
was not the result of HCV treatment, or any other VA treatment.  
This medical evidence outweighs the Veteran's unsupported 
contentions to the contrary.  A preponderance of the evidence is 
against the Veteran's claim.  His claim of entitlement to VA 
benefits under 38 U.S.C. § 1151 is therefore denied.


ORDER

Entitlement to service connection under the provisions of 38 
U.S.C § 1151 for tonsil cancer (also claimed as neck/throat 
cancer), as a result of VA treatment for hepatitis C, is denied.  



___________________________________		___________________________________
            BARBARA B. COPELAND 			   HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals    Veterans Law Judge, Board of Veterans' 
Appeals




___________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


